THE STATE OF SOUTH CAROLINA
                          In The Court of Appeals

             The State, Respondent,

             v.

             Frankie Lee Davis, III, Appellant.

             Appellate Case No. 2019-000416



                         Appeal From Charleston County
                     R. Markley Dennis, Jr., Circuit Court Judge
                      Jennifer B. McCoy, Circuit Court Judge


                                Opinion No. 5946
                  Heard March 15, 2022 – Filed September 28, 2022


                                    AFFIRMED


             Deputy Chief Appellate Defender Wanda H. Carter and
             Appellate Defender Adam Sinclair Ruffin, both of
             Columbia, for Appellant.

             Attorney General Alan McCrory Wilson, and Senior
             Assistant Deputy Attorney General William M. Blitch,
             Jr., both of Columbia, and Solicitor Scarlett Anne
             Wilson, of Charleston, all for Respondent.


MCDONALD, J.: Frankie L. Davis, III, appeals his conviction for resisting
arrest, arguing the circuit court erred in: (1) finding probable cause for his arrest;
(2) denying his motions to suppress, for a directed verdict, and to compel the
personnel records of the arresting officer; and (3) refusing to allow him to question
the arresting officer about a prior incident for which he was disciplined. We affirm
the conviction.
Facts and Procedural History

In the early morning hours of August 19, 2018, Davis ordered two shots of Fireball
Cinnamon Whisky and one Budweiser at the Silver Dollar bar on King Street in
Charleston. Leanne Benware, a bartender and manager, saw the bar owner take
Davis's order. When Davis was given his tab, his card was declined, and Davis
then refused to pay. After repeatedly asking Davis to pay his tab, Benware asked
him to leave. Again, Davis refused. At that point, Benware called for her
bouncers to escort Davis out and requested law enforcement. It took two bouncers
to remove Davis from the Silver Dollar.

Officer Nicholas Fusco of the City of Charleston Police Department (CPD) was
patrolling Upper King when a Silver Dollar bouncer flagged him down. 1 The
bouncer told Fusco a patron had refused to pay his tab and Silver Dollar staff were
ejecting him. The bouncer gave Officer Fusco no additional information at that
time, such as why the man had refused to pay his tab.

At first, Davis cooperated with the bouncers in leaving, but as the three approached
the door—where uniformed police officers were waiting—Davis began struggling
against the bouncers. Officer Fusco initially thought the bouncers were kicking out
an unrelated customer, but Benware then identified Davis as the person who had
refused to pay and would not leave. Fusco testified,

            We attempted to place him in handcuffs at that point, but he was
            resisting, he was pulling away. He was trying to actively get away,
            trying to slip out of my grasp, my partner's grasp, at that point.

            ...

            At this point, we were trying to place him in custody, because at that
            point they told me that he had not paid his tab. He was actively
            trying to flee, which would have furthered the fact that he wasn't
            going to pay his tab.

1
  Officer Fusco's body camera footage was admitted as State's Exhibit 4. His
testimony was consistent with the circumstances surrounding Davis's arrest as
shown on the body camera footage.
Benware testified Davis "was fighting with them, trying to get away. He kept
grabbing at his waistband, just not cooperating at all." And, as Silver Dollar
bouncer Garland Jackson described, "He was flailed out, stretched out, trying to
just not be taken under the control that they were trying to do." Due to Davis's
combative behavior, officers wrestled him to the ground, and Officer Fusco
requested a patrol car meet them in front of the Silver Dollar. Fusco noted it would
have been hazardous to attempt to walk Davis to his own patrol car, half a block
away, during the early morning hours when the Upper King "entertainment
district" is so crowded. Davis was charged with disorderly conduct, defrauding a
public accommodation, resisting arrest, and unlawful carrying of a pistol. 2

Initially, the officers' primary concern was keeping Davis contained until backup
arrived. When they attempted to search Davis, officers had to hold him up by his
pants because he would not cooperate with the search and kept folding his knees.
Officers recovered a gun from the ground during the search; however, Fusco
admitted he did not feel a gun on Davis when he first patted him down. Benware
saw the gun fall from Davis's pants during the struggle; Jackson also saw the gun
as Davis struggled with the officers.

Davis moved to suppress any evidence obtained as a result of the search and his
arrest, arguing officers lacked reasonable suspicion to detain him outside the bar
and lacked probable cause to arrest him.

On March 1, 2019, the Honorable R. Markley Dennis, Jr., held a pretrial hearing
on Davis's motion to suppress. Davis argued all evidence obtained as a result of
the arrest should be suppressed because he was unlawfully seized and arrested
without probable cause. He further asserted the police officers lacked reasonable
suspicion to detain him under Terry v. Ohio. 3 Noting Terry was inapplicable
because Davis was arrested for failing to pay his bill, the circuit court found
Davis's arrest was supported by probable cause and denied the motion to suppress.



2
 Davis's charges for defrauding a public accommodation and disorderly conduct
were addressed in municipal court and are not at issue in this appeal.
3
 392 U.S. 1 (1968) (addressing the reasonable suspicion required for a safety pat
down or weapons frisk).
The case was tried before the Honorable Jennifer B. McCoy on March 7, 2019.
Pretrial, Davis moved to compel Officer Fusco's CPD personnel records, arguing
the records were relevant because Fusco was disciplined on a prior occasion for his
"failure to comply with probable cause determinations." In Davis's view, this prior
disciplinary incident was probative as to whether his own arrest was lawfully
supported by probable cause. The State argued the incident did not relate to
Officer Fusco's propensity for truthfulness, and the circuit court had already found
probable cause existed for Davis's arrest. Judge McCoy reviewed the personnel
records in camera and found nothing probative as to Officer Fusco's veracity or the
legitimacy of Davis's arrest. 4 Thus, the circuit court denied the motion to compel
but noted it would determine later in the trial whether Davis could cross-examine
Fusco about the prior reprimand.

On cross-examination, Officer Fusco agreed CPD had a disciplinary process for
officers alleged to have violated department procedures. When Davis asked Fusco
whether he had been the subject of such a disciplinary investigation, the State
objected, referencing Rule 403, SCRE. The circuit court sustained the objection
and held a bench conference.

At the close of the State's case, the circuit court allowed Davis to further set forth
his argument regarding his request to cross-examine Officer Fusco about the prior
incident. Davis stated:

               I think I've stated the argument fairly concisely. I mean,
               just to—just to frame it, we have an argument here that
               there was an unlawful arrest. The lawfulness of an arrest
               is going to—it's almost entirely dependent on whether
               probable cause existed at the time of the arrest.

The circuit court explained:

               I sustained the objection pursuant to Rule 403. I found
               that it was more prejudicial than probative. And for this
               incident, having reviewed the personnel files previously
               in camera, I determined that incident had no bearing
               whatsoever on this incident so I sustained the State's
               objection. Understanding, obviously, over your
               argument that it was [relevant] and probative.

4
    Officer Fusco's personnel records were filed under seal.
Ultimately, the jury found Davis guilty of resisting arrest and acquitted him of
unlawful carrying of a pistol. The circuit court sentenced Davis to one year of
imprisonment with credit for 201 days served.

Standard of Review

"On appeal from a motion to suppress on Fourth Amendment grounds, this Court
applies a deferential standard of review and will reverse only if there is clear
error." State v. Alston, 422 S.C. 270, 279, 811 S.E.2d 747, 751 (2018) (quoting
Robinson v. State, 407 S.C. 169, 180–81, 754 S.E.2d 862, 868 (2014)). "However,
this deference does not bar this Court from conducting its own review of the record
to determine whether the trial judge's decision is supported by the evidence." Id.
(quoting State v. Tindall, 388 S.C. 518, 521, 698 S.E.2d 203, 205 (2010)).

Law and Analysis

I. Probable Cause

Davis argues the circuit court erred in denying his pretrial motion to suppress
because Officer Fusco lacked probable cause to arrest him for defrauding a public
accommodation. Davis contends the bar staff's affirmation that he was the person
who refused to pay his tab, without more, was insufficient to support a finding of
probable cause for his arrest. He asserts the circuit court erred in failing to
suppress State's Exhibit 4—Fusco's body camera footage—because the video was
obtained as the result of the unlawful arrest. 5 We disagree.

The Fourth Amendment to the United States Constitution grants citizens the right
to be secure against unreasonable searches and seizures. U.S. Const. amend. IV.

             The fundamental question in determining the lawfulness
             of an arrest is whether probable cause existed to make the
             arrest. Probable cause for a warrantless arrest exists
             when the circumstances within the arresting officer's
             knowledge are sufficient to lead a reasonable person to
             believe that a crime has been committed by the person
             being arrested.

5
 Davis also contends the pistol should have been suppressed. Because Davis was
acquitted of the weapon charge, we focus on the body camera footage.
State v. Baccus, 367 S.C. 41, 49, 625 S.E.2d 216, 220 (2006).

"The probable-cause standard is incapable of precise definition or quantification
into percentages because it deals with probabilities and depends on the totality of
the circumstances." Maryland v. Pringle, 540 U.S. 366, 371 (2003). "To
determine whether an officer had probable cause to arrest an individual, we
examine the events leading up to the arrest, and then decide 'whether these
historical facts, viewed from the standpoint of an objectively reasonable police
officer, amount to' probable cause." Id. (quoting Ornelas v. United States, 517
U.S. 690, 696 (1996)). "Finely tuned standards such as proof beyond a reasonable
doubt or by a preponderance of the evidence . . . have no place in the [probable-
cause] decision." Florida v. Harris, 568 U.S. 237, 243–44 (2013) (quoting Illinois
v. Gates, 462 U.S. 213, 235 (1983) (omission by court) (alteration by court)).

Section 45-1-50(A)–(B) of the South Carolina Code (2017) codifies the offense
commonly known as "defrauding an innkeeper":

            (A) A person who:

                (1) obtains food, lodging or other service, or
                accommodation at any hotel, motel, inn, boarding or
                rooming house, campground, cafe, or restaurant and
                intentionally absconds without paying for it; or

                (2) while a guest at any hotel, motel, inn, boarding or
                rooming house, campground, cafe, or restaurant,
                intentionally defrauds the keeper in a transaction
                arising out of the relationship as guest, is guilty of a
                misdemeanor

            ....

            (B) For purposes of this section prima facie evidence of
            intent to defraud is shown by:

                (1) the second refusal of payment upon presentation
                when due and the return unpaid of any bank check or
                order for the payment of money given by a guest to
                any hotel, motel, inn, boarding or rooming house,
                campground, cafe, or restaurant in payment of an
                obligation arising out of the relationship as guest.
                These facts also are prima facie evidence of an intent
                to abscond without payment;

                (2) the failure or refusal of any guest at a hotel,
                motel, inn, boarding or rooming house, campground,
                cafe, or restaurant to pay, upon written demand, the
                established charge for food, lodging or other service,
                or accommodation;

            ....

                (4) the drawing, endorsing, issuing, or delivering to
                any hotel, motel, inn, boarding or lodging house,
                campground, cafe, or restaurant of any check, draft,
                or order for payment of money upon any bank or
                other depository in payment for established charges
                for food, lodging, or other service or accommodation,
                knowing at the time that there is not sufficient credit
                with the drawee bank or other depository for
                payment in full of the instrument drawn.

Officer Fusco testified regarding his probable cause determination:

            At the time that I affected [sic] the arrest, I was
            approached by one of the doormen that works for the
            Silver Dollar, told me that there was somebody inside
            that had not paid for the tab, they wanted us to come over
            there. So we approached.

            The security brought out the individual, which was later
            identified as Frankie Lee Davis, and then specifically
            said this is the guy that did not pay.

            At that point, we went to place him in custody. And also
            due to the fact that he was trying to flee from us and up
            the road so we knew that he wasn't going to pay anyway.
            So at that point, we went to place him into custody and
            that's when he resisted us.
Evidence supports the circuit court's finding that a reasonable person with Officer
Fusco's knowledge would believe Davis had committed a crime by repeatedly
refusing to pay his tab at the Silver Dollar. Under § 45-1-50(B), a second refusal
to pay a check when presented is "prima facie evidence of an intent to abscond
without payment." A Silver Dollar bouncer flagged down Officer Fusco for
assistance, Fusco saw bouncers escorting a recalcitrant patron from the
establishment, and Benware identified the patron as the customer who had refused
to pay his tab and her requests that he leave. Fusco's body camera footage supports
the witness accounts. Based on these facts and circumstances, the circuit court
properly found probable cause existed for Davis's arrest. See State v. Manning,
400 S.C. 257, 267, 734 S.E.2d 314, 319 (Ct. App. 2012) ("The finding that an
arrest was made based upon probable cause is conclusive on appeal where
supported by evidence."); see also State v. Retford, 276 S.C. 657, 660, 281 S.E.2d
471, 472 (1981) (reiterating "the legality of the arrest is to be determined under the
facts and circumstances which existed at the time and place of arrest"); Lapp v.
S.C. Dep't of Motor Vehicles, 387 S.C. 500, 505, 692 S.E.2d 565, 568 (Ct. App.
2010) ("An officer may lawfully arrest for a misdemeanor not committed within
his presence where the facts and circumstances observed by the officer give
him probable cause to believe that a crime has been freshly committed.").

Davis argues § 45-1-50 requires evidence that he "intentionally absconded"
without payment and because he did not willingly leave the bar, he did not violate
the statute. We reject this argument because to interpret the statute to address only
a willing exit—and not the forced ejection of an uncooperative patron refusing to
pay—would achieve an absurd result the Legislature could not possibly have
intended. See State v. Sweat, 386 S.C. 339, 351, 688 S.E.2d 569, 575 (2010)
("Courts will reject a statutory interpretation which would lead to a result so
plainly absurd that it could not have been intended by the Legislature or would
defeat the plain legislative intention."). Davis's refusal to pay—followed by his
refusal to leave and his scuffle with the bouncers as he was shown the door—
provided the probable cause necessary for the responding officers to arrest him not
only for the violation of § 45-1-50, but for disorderly conduct as well. Thus, the
circuit court did not err in denying Davis's motion to suppress evidence obtained
pursuant to his lawful arrest.

II. Directed Verdict

For the reasons discussed above, Davis's argument that the circuit court erred in
denying his motion for a directed verdict must also fail. "On appeal from the
denial of a directed verdict, this Court views the evidence and all reasonable
inferences in the light most favorable to the State." State v. Bennett, 415 S.C. 232,
235, 781 S.E.2d 352, 353 (2016) (quoting State v. Butler, 407 S.C. 376, 381, 755
S.E.2d 457, 460 (2014)). "If there is any direct evidence or any substantial
circumstantial evidence reasonably tending to prove the guilt of the accused, the
Court must find the case was properly submitted to the jury." State v. Harris, 413
S.C. 454, 457, 776 S.E.2d 365, 366 (2015) (quoting State v. Brandt, 393 S.C. 526,
542, 713 S.E.2d 591, 599 (2011)).

Davis moved for a directed verdict at the close of the State's case, arguing the only
information Officer Fusco had to support his arrest was the communication that
Davis failed to pay his bar tab, which he contends was insufficient to constitute an
intent to defraud under § 45-1-50. Davis claims he had a right to resist the arrest
because it was not supported by probable cause and was, thus, unlawful. As noted
in Section I, the circuit court properly found Officer Fusco had probable cause to
arrest Davis. The witness testimony and body camera footage provided abundant
evidence requiring the circuit court to submit the resisting arrest charge to the jury.

III. Personnel Records and Prior Disciplinary Incident

Davis next challenges the circuit court's denial of his motion to compel Officer
Fusco's personnel file, specifically the record of the prior incident for which Fusco
was disciplined for detaining and searching a different individual without probable
cause. Davis further argues the circuit court erred in refusing to allow him to
cross-examine Officer Fusco about this prior incident. Again, we disagree.

Although the parties did not specifically reference Rule 608, SCRE, before the
circuit court, the State argued Fusco's personnel records were not exculpatory and
the prior incident did not "go towards truthfulness." The circuit court found the
personnel file documents inadmissible under Rule 403, SCRE, and further noted,
"I've reviewed the file and I've determined that there's nothing within these files
that reflect on and of these officers' v[e]racity or anything of that nature."

Rule 403 provides, in pertinent part, that relevant evidence "may be excluded if its
probative value is substantially outweighed by the danger of unfair prejudice,
confusion of the issues, or misleading the jury." Rule 403, SCRE. Fusco was
disciplined in 2016 for attempting to search an individual in Marion Square
without cause; however, the circumstances surrounding that search in a dissimilar
situation are not relevant here because they do not make it more or less likely that
Fusco had (or lacked) probable cause for the arrest and search of Davis outside the
Silver Dollar. See Rule 401, SCRE ("'Relevant evidence' means evidence having
any tendency to make the existence of any fact that is of consequence to the
determination of the action more probable or less probable than it would be
without the evidence."). "Evidence which is not relevant is not admissible." Rule
402, SCRE.

"The relevancy of evidence is an issue within the trial judge's discretion." State v.
Gillian, 373 S.C. 601, 612, 646 S.E.2d 872, 878 (2007). Here, the circuit court
properly found admission of the prior disciplinary matter was not relevant and
would be highly prejudicial and likely misleading to the jury regarding the
objective probable cause standard. See Pringle, 540 U.S. at 371 ("To determine
whether an officer had probable cause to arrest an individual, we examine the
events leading up to the arrest, and then decide 'whether these historical facts,
viewed from the standpoint of an objectively reasonable police officer, amount to'
probable cause."); Mack v. Lott, 415 S.C. 22, 23, 780 S.E.2d 761 (2015) (per
curiam) ("[T]he proper standard for determining probable cause is
an objective standard; that is, whether the facts known to the arresting officer at the
time of the arrest, viewed from the standpoint of an objectively reasonable police
officer, amount to probable cause.").
Moreover, as the circuit court recognized, the personnel files contain no record
probative of Officer Fusco's truthfulness or untruthfulness. See e.g., Rule 608(b),
SCRE ("Specific instances of conduct of a witness . . . may . . . in the discretion of
the court, if probative of truthfulness or untruthfulness, be inquired into on
cross-examination of the witness (1) concerning the witness' character for
truthfulness or untruthfulness . . ."); State v. Quattlebaum, 338 S.C. 441, 450, 527
S.E.2d 105, 109 (2000) ("The inquiry under Rule 608(b) is limited to those specific
instances of misconduct which are clearly probative of truthfulness or
untruthfulness . . ."). Accordingly, the circuit court did not abuse its discretion in
denying Davis's motion to compel the personnel file and in declining to allow
Davis to question Officer Fusco about the prior incident. See Burgess, 408 S.C.
421, 442, 759 S.E.2d 407, 418 (2014) ("As a general rule, a trial court's ruling on
the proper scope of cross-examination will not be disturbed absent a manifest
abuse of discretion." (quoting Quattlebaum, 338 S.C. at 450, 527 S.E.2d at 109)).

Conclusion

Based on the foregoing, Davis's conviction for resisting arrest is

AFFIRMED.
THOMAS and HEWITT, JJ., concur.